Citation Nr: 0905786	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-15 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.  He served in Vietnam.

Service connection for a low back disorder was denied by a 
decision of the Department of Veterans Affairs (VA) agency of 
original jurisdiction in March 1987.  The veteran failed to 
prosecute the claim and this determination is final.  An 
application to reopen the claim was received in October 2003.  

The current matter comes before the VA Board of Veterans' 
Appeals (Board) from a March 2004 rating decision of the VA 
Regional Office (RO) in St. Petersburg, Florida that declined 
to reopen the claim of service connection for a low back 
disorder.

The veteran was afforded a personal hearing in February 2008 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.  The case 
was remanded by a decision of the Board in May 2008.

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran asserts that he now a low back disorder as the 
result of injury in service, for which service connection 
should be granted.  He presented testimony in February 2008 
to the effect that he pulled his back throwing wet sandbags 
onto the back of a truck.  He said that he was treated for a 
hernia at that time, but that he also hurt his back in the 
same incident.  The appellant related that he had back 
symptoms thereafter which were symptomatic intermittently and 
got worse over the years.  He stated that he sought treatment 
for back symptoms within the first year of getting out of 
service and was given a diagnoses of degenerative disc 
disease and scoliosis for which surgery was suggested.  He 
related that he had been going to Gainesville [FL] VA since 
2002 for back pain.  His wife testified that he complained of 
back pain after getting out of service.  The veteran and his 
spouse stated that he had seen a number of physicians after 
service for back problems.  He said that he had been unable 
to retrieve his medical records because the doctors had died 
or retired.

Service treatment records show that the veteran was seen in 
September 1968 with a two-month history of right inguinal 
hernia.  It was noted that he had been lifting a lot of heavy 
sandbags.  The appellant was admitted the following month for 
repair of right indirect inguinal hernia.  No reference to a 
back problem was recorded when being treated for hernia or in 
ensuing clinic notes.  On examination in March 1970 for 
discharge for active duty, the veteran indicated on the 
Report of Medical History that he had recurrent back pain.  
The examining official made no comment in this regard.  The 
spine was evaluated as normal.

The veteran filed a claim for service connection for low back 
injury in December 1986, and indicated that he had seen Dr. 
L. Abeyatunde for back symptoms since 1970.  As indicated 
previously, he abandoned his claim and it was denied.

Review of the record discloses that when the veteran filed to 
reopen his claim of service connection for a back disorder in 
2003, he submitted authorization to retrieve clinical records 
from several physicians; Doctors Garden, Abeyatunde, Silicano 
and Thomas, from whom he stated he had received back 
treatment since the early seventies.  The veteran specified 
the cities where the doctors practiced but did not provide 
specific addresses.  The RO wrote him in January 2004 
requesting complete addresses but no response was received in 
this regard.  

VA outpatient clinical records dating from January 2003 
reflect that the appellant was seen for an Agent Orange 
Registry examination.  It was noted at that time that he had 
local providers that included Dr. L. A. Oliverio in 
Dunnellon, as well as Dr. Chandra Das, and Dr. Overcash.  It 
was recorded that he had had a number of surgeries over the 
years, to include right inguinal repair in November 1998.  It 
was noted at that time that he worked for an oil company as a 
truck driver after service and drove a forklift, loaded 
trucks, and worked in steel fabrication, and as a materials 
(steel) handler.  Medical history included degenerative disc 
disease which the veteran "believes lifting sandbags in 
Vietnam contributed to his back problems."

The Board observes that it appears that the appellant has 
seen numerous physicians over the years for various 
disorders, including back pain.  However, the claims folder 
contains no clinical records from any provider other than VA.  
The record as it stands now reflects a more than 30-year 
lapse of time between back pain referenced at service 
discharge and a definitive diagnosis.  Although, he states 
that his doctors are deceased and/or retired, it is incumbent 
upon VA to attempt to secure these records because of the 
lack of certainty on the veteran's part.  Moreover, it is not 
conceivable that all of these physicians' records are no 
longer available, especially those that are kept in medical 
institutions.  In light of the above, the veteran will be 
afforded another opportunity to provide names and addresses 
of all physicians he has seen over the years for back pain.  

The record reflects that in May 2004, the appellant wrote 
that he had been receiving treatment for back injury at 
Gainesville VA since 2002.  The record reflects, however, 
that only VA clinical records dating from January 2003 have 
been retrieved.  As VA has notice of the potential existence 
of additional VA records, they must be retrieved and 
associated with the other evidence already on file. See Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, VA records dated prior to January 2003 
should be requested and associated with the claims folder.

Finally, documentation is of record showing that the veteran 
was awarded Social Security disability benefits as of October 
2002.  Reference was made to medical records dating from 2001 
Dr. W. T. Overcash, Munroe Regional Medical Center, L. 
Oliverio, Ocala Heart Institute, Cardiology Institute of 
Florida and other disability examiners in the disposition of 
the Social Security claim.  However, the actual clinical 
evidence on which the award is based is not on file.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA must obtain Social Security Administration 
decisions and records which may have bearing on the veteran's 
claim. Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. 
Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. 
App. 519 (1993).  Therefore, the veteran's Social Security 
records should be requested and associated with the claims 
folder.

Under the circumstances, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2008), and any 
other legal precedent are fully 
complied with and satisfied with 
since the most recent VA duty-to-
assist letter dated in December 
2003.

2.  The veteran should be 
contacted by letter and requested 
to identify all healthcare 
providers, VA and non-VA, 
inpatient and outpatient who have 
treated him low back disability 
since discharge from active duty, 
including Doctors Garden, 
Abeyatunde, Silicano, Thomas, 
Overcash, Oliverio, and Munroe 
Regional Medical Center.  He 
should be requested to complete 
and return the appropriate release 
forms so that VA can obtain the 
identified evidence.

3.  The RO should contact the 
Social Security Administration and 
obtain a copy of the agency 
decision in the veteran's case, 
and the medical documentation 
relied upon for the award of 
disability benefits.

4.  Any and all VA 
outpatient/inpatient records dated 
prior to January 2003 should be 
requested from Gainesville VA and 
any other VA facility identified 
in the record and associated with 
the claims folder.

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

